I concur in the foregoing notice by Mr. Justice ELLIS on this rehearing as regards the propositions of law therein discussed, (in connection with which, see 16 C. J. 266, and 34 C. J., 749) but I cannot concur in the conclusion that the former decision of the Court, to which I dissented, should be adhered to. I have not yet been able to see my way clear to concur in such decision. I am still of the opinion that the circuit judge was correct in holding that Chapter 9169, Laws of Florida 1923, (sections 8428-8431 Comp. Gen. Laws) conflicted with section 27 of Art. III of the Constitution, in that it invested the Superintendent of the State Prison with the powers and functions of an officer, without providing for his election by the people or appointment by the Governor. *Page 1248